EXHIBIT CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION Execution copy Photovoltaic Equipment Master Supply Agreement This Photovoltaic Equipment Master Supply Agreement (together with all exhibits, schedules, purchase orders, and annexes hereto, the “Agreement”) is made and entered into as of November 4th, 2008 (the “Effective Date”) by and between SUNPOWER ITALIA S.r.l. with sole quotaholder (“SunPower”), a company incorporated under the laws of Italy, with registered office in Milan, via Turati 16/18, corporate capital Euro 100,000, fully paid in, registered with the Registro delle Imprese of Milan, tax and VAT no. 05957070963, herein represented by Messrs. Thomas Werner and Emmanuel Hernandez , in their capacity as Directors, and ECOWARE S.p.A. (“Ecoware”), a company duly incorporated under the laws of Italy, with registered office in Padova, Zona Industriale Nona Strada 9, corporate capital Euro 2.230.275, of which Euro 1,765,138 is fully paid in, registered with the Registro delle Imprese of Padova, tax and VAT no. 03571330277, herein represented by Mr. Leopoldo Franceschini, in his capacity as Amministratore Delegato of Ecoware, with authority to enter into this Agreement on behalf of Ecoware as delegated by Ecoware’s board of directors on October 24th RECITALS WHEREAS, SunPower is engaged in the business of manufacturing, importing and selling photovoltaic modules. WHEREAS, Ecoware is interested in the business of designing, constructing and installing solar electric systems utilizing photovoltaic modules in countries other than United States of America and Canada. WHEREAS, SunPower desires to sell to Ecoware, and Ecoware desires to purchase from SunPower, photovoltaic modules on the terms and conditions set forth herein. NOW THEREFORE, the parties agree as follows: 1.Product Sales and Purchase. Firm Commitment Quantities.The description and specifications for the photovoltaic modules to be sold and purchased under this Agreement are set forth on Schedule “1” (the “Solar Panels”).SunPower may from time to time modify the description or specifications of the Solar Panels, upon two (2) months’ prior written notice to Ecoware.No later than three (3) weeks prior to each calendar quarter, Ecoware shall issue purchase orders for such quarter in the form attached as Schedule “2” (the “Purchase Order”).Following its receipt of each Purchase Order, SunPower shall accept the Purchase Order and the related shipping plan and date and inform Ecoware thereof by written notice or e-mail transmission delivered to Ecoware within ten (10) business days following SunPower’s receipt of such Purchase Order.SunPower guarantees availability and sale of Solar Panels under such Purchase Orders on a quarterly and annual, firm commitment basis of the aggregate quantities for the specified quarters and years set forth on Schedule “1”. SunPower shall not assume any obligation under this Agreement to provide quantities in excess of its firm quarterly or annual commitments specified in Schedule “1”.Ecoware agrees to purchase on a quarterly and annual, firm commitment basis Solar Panels in the aggregate quantities for the specified quarters and years set forth on Schedule “1”.The sole and exclusive penalties for failure of SunPower or Ecoware to fulfill its quarterly and annual firm commitment obligations are described on Schedule “1”. Subject to Section 5, in the event of any conflict between the terms of the Purchase Order and this Agreement, the terms of this Agreement shall prevail. 2.Price; Taxes. The prices for Solar Panels sold under Purchase Orders issued by Ecoware shall be on a per-Watt basis and are set forth on Schedule “1”. The prices for the Solar Panels shall be determined by the year of the shipping date stated in the Purchase Order, as more fully described on Schedule “1”. Ecoware shall be solely responsible for any taxes applicable to the sale of Solar Panels under this Agreement (excluding SunPower’s income taxes, which shall be borne solely by SunPower).Prices do not include VAT or other applicable taxes, withholdings or contributions.The parties acknowledge that the prices for the Solar Panels have been agreed taking into consideration the undertaking of Ecoware of using the Solar Panels only for the direct development of solar parks as set out in Section 11 below. 3.Shipments. Unless the parties mutually agree to other shipping terms on the applicable Purchase Order, the parties agree that SunPower shall ship the Solar Panels to Ecoware, *** (Incoterms 2000) SunPower designated manufacturing facilities. SunPower’s manufacturing facilities are currently in China and Philippines, but are subject to change at SunPower’s discretion.SunPower shall give Ecoware notice in writing or by e-mail of any such change and the change shall become effective 30 days after receipt by Ecoware of such notice. 4.Packaging and Shipping. SunPower shall bear all costs associated with packaging or storing the Solar Panels until shipping to Ecoware pursuant to the shipping terms specified above in Section 3. All Solar Panels shall be packaged, marked, and otherwise prepared in accordance with good commercial practices to reduce the risk of damage and to help minimize shipping rates and in accordance with all applicable state and local packaging and transportation laws and regulations. An itemized packing list shall accompany each shipment. SunPower will provide all serial numbers and flash test data of shipped module within 7 (seven) days of the container leaving the loading dock at the SunPower factory. *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. 5.Title and Risk of Loss. Pursuant to Section 3 above, risk of loss and shipping costs shall pass to Ecoware *** (Incoterms 2000), SunPower’s manufacturing facilities.Title to the Solar Panels shall transfer to Ecoware simultaneously with risk of loss pursuant to such shipping terms.The shipping terms governing title transfer and risk of loss or damage to the Solar Panels shall remain *** unless the parties mutually agree to other shipping terms on the applicable Purchase Order.The parties agree that the sale of Solar Panels is final upon title transfer and there are no post-sale obligations retained by SunPower (other than pursuant to the SunPower’s warranty obligations set forth on Schedule “3”).Without limiting the generality of the foregoing, Ecoware specifically acknowledges that (a) there are no rights of return or refunds regarding the Solar Panels, (b) Ecoware is solely responsible for providing adequate insurance for the Solar Panels after risk of loss transfers pursuant to the agreed shipping terms, and (c) SunPower has no obligation for installation or other post-sale obligations relating to the sale of the Solar Panels, in each case except as explicitly provided in SunPower’s warranty obligations set forth on Schedule “3”. 6.Invoicing; Security. After each shipment completed under this Agreement, SunPower shall send a separate invoice, including item numbers, in duplicate, accompanied by a bill of lading or express receipt.Subject to the foregoing, Ecoware shall pay SunPower all invoiced amounts within *** calendar days of the date of title transfer of the Solar Panels from SunPower to Ecoware (“Payment Due Date”).As security for its payment obligation under this Agreement, no later than twenty-one (21) calendar days prior to the first scheduled shipment under each Purchase Order, Ecoware shall deliver, at its own cost,in a form reasonably acceptable to SunPower, a standby letter of credit or equivalent bank guarantee and/or credit insurance covering the value of payments to be received by SunPower. Thebank warranty/insurance shall be issued by an international bank or other financial institutionacceptable to SunPower in its sole discretion. Unless otherwise consented to in writing by SunPower in its sole discretion, all such bank warranty/insurance will be delivered in the form acceptable to SunPower.
